DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gwendolyn Daniels on 04/04/2022.

The application has been amended as follows: 
16 (currently amended). A surgical apparatus, for localizing and treating lesions in a brain, comprising:
a telescopically expandable body member having an anterior end, a posterior end, and comprising a top part and a bottom part, the bottom part having at least one groove extending for a particular length in a longitudinal direction of the bottom part between said anterior end and said posterior end, the top part being placed on said bottom part and having at least one engaging element that extends into said at least one groove of the bottom part so as to mount the top part on the bottom part moveable in said longitudinal direction of the bottom part, wherein the body member has a substantially circular or polygonal cross-section in the assembled state of the bottom part and the upper-top part; the top part comprising at least one groove extending for a particular length in a longitudinal direction of the top part between said anterior end and said posterior end; the surgical apparatus further comprising a first hollow cylinder adapted to extend the range of the surgical apparatus, the first hollow cylinder being arranged around said body member and having at least one engaging element on its inner circumference, the at least one engaging element of said first hollow cylinder extending into said at least one groove of the top part so as to mount the first hollow cylinder on the body member moveable in said longitudinal direction of the top part.
17 (currently amended). The surgical apparatus according to claim 16, wherein said at least one groove of the bottom part comprises an inner shape and said at least one engaging element of the top part comprises an outer shape, and wherein said inner shape and said outer shape are form-locking with respect to each other and are slidingly supported on one another.
19 (currently amended). The surgical apparatus according to claim 16, wherein the at least one engaging element of the top part comprises a leg extending downwardly away from said top part, and a T-shaped base element extending horizontally from the end of the leg to the inside of the top part.
20 (currently amended). The surgical apparatus according to claim 16, wherein said at least one groove of the bottom part comprises a block at its end facing the anterior end of the body member.
21 (currently amended). The surgical apparatus according to claim 16, wherein the at least one groove of the bottom part comprises an insert opening at a front face of the posterior end.
25 (currently amended). The surgical apparatus according to claim 16, further comprising a saddle adapted to securely hold a medical device, the saddle being placed on said top part and having at least one grip that extends into said at least one groove of the top part so as to mount the saddle on the top part moveable in said longitudinal direction of the top part.
28 (currently amended). The surgical apparatus according to claim 27, further comprising a second hollow cylinder, the second hollow cylinder being arranged around the first hollow cylinder and having at least one engaging element on its inner circumference, the engaging element of said second hollow cylinder extending into said at least one groove of the first hollow cylinder so as to mount the second hollow cylinder on the first hollow cylinder moveable in said longitudinal direction of the first hollow cylinder.
30 (currently amended). The surgical apparatus according to claim 29 further comprising a third hollow cylinder, the third hollow cylinder being arranged around the second hollow cylinder and having at least one engaging element on its inner circumference, the at least one engaging element of said third hollow cylinder extending into said at least one groove of the second hollow cylinder so as to mount the third hollow cylinder on the second hollow cylinder moveable in said longitudinal direction of the second hollow cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771